DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-20 are objected to because of the following informalities:  
Claim 19 recites “requesting, from the user, authorization to register a new user account to be associated with the second device” in lines 8-9. The limitation “requesting, …” should be changed to read “request, …”. Appropriate correction is required.
Claim 19 recites “upon receiving authorization, providing, to the user, registration information for establishing the new user account” in lines 11-13. The limitation “providing, …” should be changed to read “provide, …”. Appropriate correction is required.
Claim 20 recites “receiving, from the user, permission to connect to the second device” in lines 6-7. The limitation “receiving, …” should be changed to read “receive, …”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 20180249519 by Hanes in view of U.S. PG Pub. No. 20180063284 by Doar et al.
As to Claim 1 Hanes teaches a method, comprising: 
detecting, by a first device [Hanes, Para 26, Computing device 300], a second device [Hanes, Para 26, Peripheral device 302] sending a code over a wireless channel [Hanes, Para 26, Computing device 300 monitors network to detect a peripheral device 302]; 
determining, based at least in part upon the code, a type of the second device [Hanes, Para 32, Peripheral application query engine 312 of computing device 300 determines identification information such as vendor identifier and/or product identifier, hence determining type of second device]; 
Hanes does not explicitly teach causing a lightweight version of an application to be displayed on the first device, the lightweight version including a subset of functionality of a full version of the application, and causing the full version of the application to be downloaded to the first device while the lightweight version of the application is displayed on the first device.
However in analogous art, Doar provides for a method for causing a lightweight version of an application to be displayed on the first device, the lightweight version including a subset of functionality of a full version of the application [Doar, Fig. 1 and Para 16-17, The transport client 126 of device 100 begins downloading a minimal subset of files 114 of the application and mounting/installing them on the device to make the application available to the user], and causing the full version of the application to be downloaded to the first device while the lightweight version of the application is displayed on the first device [Doar, Para 13, Once the 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Hanes to cause a lightweight version of an application to be displayed on the first device, the lightweight version including a subset of functionality of a full version of the application, and cause the full version of the application to be downloaded to the first device while the lightweight version of the application is displayed on the first device as taught by Doar in order to improve efficiency and robustness of remotely managing applications such as installing them on user devices as well as removing them from user devices.
As to Claim 2 Hanes modified by Doar teaches the method of claim 1, further comprising: 
causing an interface for the lightweight version to be displayed as a modal over an interface for an application executing on the first device [Doar, Para 31, Once all of the files in the minimal subset have been downloaded, the transport client 204 mounts the virtual disk (including the minimal subset) on the endpoint computing device 208 to make the application executable and ready for use by the user].
As to Claim 3 Hanes modified by Doar teaches the method of claim 1, further comprising: 
determining a user account to be associated with the second device, enabling the second device to utilize functionality of the full version of the application executing on the first device [Hanes, Para 31-32, The pairing engine 310 queries the approved device database 322 based at least in part on the vendor identifier and the product identifier to determine whether the 
As to Claim 4 Hanes modified by Doar teaches the method of claim 1, 
wherein the first device is a smartphone and the second device is a wearable computing device [Hanes, Para 17, The computing device includes a personal computer, a portable electronic device such as a smart phone, a tablet, a laptop, and a wearable device].
As to Claim 5 Hanes modified by Doar teaches the method of claim 1, further comprising: 
requesting, from a user of the first device, authorization to allow the second device to connect to the first device [Hanes, Para 28, The computing device 300 generates a pairing prompt at the computing device for output to a user with the user interface 318]; and 
receiving, from the user, permission to connect the first device and the second device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to pairing of the computing device 300 and the peripheral device 302. The user may input a pairing confirmation corresponding to the pairing prompt, and responsive to receiving the pairing confirmation, the computing device 300 may proceed with pairing the computing device 300 and peripheral device 302].
As to Claim 7 Hanes teaches a method, comprising: 
detecting, by a first device [Hanes, Para 26, Computing device 300], a second device [Hanes, Para 26, Peripheral device 302]  sending a code over a wireless channel [Hanes, Para 26, Computing device 300 monitors network to detect a peripheral device 302]; 
receiving, from a user of the first device, authorization to connect to the second device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to 
connecting, by the first device, to the second device, via the wireless channel [Hanes, Para 28, Responsive to receiving the pairing confirmation, the computing device 300 proceeds with pairing the computing device 300 and peripheral device 302, wherein the wireless communication is through a Bluetooth network as disclosed in Para 25]; 
determining, based at least in part on the second device, an application for execution on the first device, the application providing one or more features associated with the second device [Hanes, Para 16, The computing device dynamically retrieves and executes a peripheral application corresponding to the peripheral device]; 
Hanes does not explicitly teach receiving, from a server, a first version of the application, the first version of the application being a lightweight version providing a subset of functionality; receiving, from the server, a second version of the application providing additional functionality than the first version; and executing, on the first device, the first version of the application while downloading the second version.
However in analogous art, Doar provides for a method for receiving, from a server, a first version of the application, the first version of the application being a lightweight version providing a subset of functionality [Doar, Fig. 1 and Para 16-17, The transport client 126 of device 100 begins downloading a minimal subset of files 114 of the application and mounting/installing them on the device to make the application available to the user]; receiving, from the server, a 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Hanes to receiving, from a server, a first version of the application, the first version of the application being a lightweight version providing a subset of functionality; receiving, from the server, a second version of the application providing additional functionality than the first version; and executing, on the first device, the first version of the application while downloading the second version as taught by Doar in order to improve efficiency and robustness of remotely managing applications such as installing them on user devices as well as removing them from user devices.
As to Claim 8 Hanes modified by Doar teaches the method of claim 7, further comprising: 
causing an interface for the lightweight version to be displayed as a modal over an interface for an application executing on the first device [Doar, Para 31, Once all of the files in the minimal subset have been downloaded, the transport client 204 mounts the virtual disk (including the minimal subset) on the endpoint computing device 208 to make the application executable and ready for use by the user].
As to Claim 9 Hanes modified by Doar teaches the method of claim 7, further comprising: 
determining a user account to be associated with the second device, enabling the second device to utilize functionality of the full version of the application executing on the first device 
As to Claim 11 Hanes modified by Doar teaches the method of claim 7, further comprising: 
determining the application is not installed on the first user device [Doar, Para 18, The agent 120 is configured to detect whether an application has been mounted on device 100].
As to Claim 12 Hanes modified by Doar teaches the method of claim 7, further comprising: 
receiving, from the user of the first device, one or more permissions associated with the connection between the first device and the second device, the one or more permissions enabling access to specified resources of the first device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to pairing of the computing device 300 and the peripheral device 302. The user may input a pairing confirmation corresponding to the pairing prompt, and responsive to receiving the pairing confirmation, the computing device 300 may proceed with pairing the computing device 300 and peripheral device 302].
As to Claim 13 Hanes modified by Doar teaches the method of claim 7, further comprising: 
providing, to a server, a serial number associated with the second device, the serial number being provided via the wireless channel [Hanes, Para 31-32, Pairing engine 310 generates a query from the peripheral application server 304 based at least in part on identification information associated with the peripheral device 302, wherein the identification information comprises a product identifier, hence a serial number associated with the second device]; 

As to Claim 14 Hanes modified by Doar teaches the method of claim 7, 
wherein the first device is a smartphone and the second device is a wearable computing device [Hanes, Para 17, The computing device includes a personal computer, a portable electronic device such as a smart phone, a tablet, a laptop, and a wearable device].
As to Claim 15 Hanes modified by Doar teaches the method of claim 7, 
wherein the wireless channel is a Bluetooth® connection [Hanes, Para 25, Wireless communication network comprises a Bluetooth network].
As to Claim 16 Hanes teaches a system, comprising: 
at least one processor [Hanes, Para 17, Processing resource 102 may include one processor or multiple processors]; and 
a memory device [Hanes, Para 17, storage medium 104 referred to as a memory] including instructions that, when executed by the at least one processor [Hanes, Para 19, Instructions executable by the processing resource 102 are stored on storage medium 104], cause the system to: 
detect a second device [Hanes, Para 26, Peripheral device 302] sending a code over a wireless channel [Hanes, Para 26, Computing device 300 monitors network to detect a peripheral device 302]; 

Hanes does not explicitly teach receive a lightweight version of an application, the lightweight version including a subset of functionality of a full version of the application, and receive, via a download file, the full version of the application while executing the lightweight version of the application.
However in analogous art, Doar provides for a processor to receive a lightweight version of an application, the lightweight version including a subset of functionality of a full version of the application [Doar, Fig. 1 and Para 16-17, The transport client 126 of device 100 begins downloading a minimal subset of files 114 of the application and mounting/installing them on the device to make the application available to the user], and receive, via a download file, the full version of the application while executing the lightweight version of the application [Doar, Para 13, Once the minimal subset of files are mounted, the user may begin using the application, while a background process is started to download the remaining files to the device ( e.g. by adding the remaining files in a download queue to be downloaded sequentially)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Hanes to receive a lightweight version of an application, the lightweight version including a subset of functionality of a full version of the application, and receive, via a download file, the full version of the application while executing the lightweight version of the application as taught by Doar in order to improve efficiency and robustness of 
As to Claim 17 Hanes modified by Doar teaches the system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: 
cause an interface for the lightweight version to be displayed as a modal over an interface for an executing application [Doar, Para 31, Once all of the files in the minimal subset have been downloaded, the transport client 204 mounts the virtual disk (including the minimal subset) on the endpoint computing device 208 to make the application executable and ready for use by the user].
As to Claim 18 Hanes modified by Doar teaches the system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: 
determine a user account to be associated with the second device, enabling the second device to utilize functionality of the full version of the application.
As to Claim 20 Hanes modified by Doar teaches the system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: 
request, from a user, authorization to allow connection to the second device [Hanes, Para 28, The computing device 300 generates a pairing prompt at the computing device for output to a user with the user interface 318]; and
receiving, from the user, permission to connect to the second device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to pairing of the computing device 300 and the peripheral device 302. The user may input a pairing confirmation corresponding to the pairing prompt, and responsive to receiving the pairing confirmation, the .
Claims 6, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 20180249519 by Hanes in view of U.S. PG Pub. No. 20180063284 by Doar et al. and further view of U.S. Patent No. 8947239 by Park.
As to Claim 6 Hanes modified by Doar teaches the method of claim 1, further comprising: 
The combination of Hanes and Doar does not explicitly teach requesting, from a user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered;  requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account.
However in analogous art, Park provides for requesting, from a user of the first device, login information associated with a user account to be associated with the second device [Park, Col 10, Lines 34-45, The application installed on the computing device asks the user to login to an existing account]; receiving, from the user of the first device, an indication that the user account is not registered [Park, Col 10, Lines 34-35, The application asks the user to create a new account, hence indicating the user account is not registered]; requesting, from the user of the first device, authorization to register a new user account to be associated with the second device [Park, Col 10, Lines 34-35 and Lines 52-54, The application asks the user to create a new account AND The application confirms at various steps with the user that the pairing should proceed, hence receiving authorization]; and upon receiving authorization, providing, to the user of the 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Hanes and Doar to comprise requesting, from a user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered;  requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account as taught by Park in order to improve interactions of users with the interface of electronic devices.
As to Claim 10 Hanes modified by Doar teaches the method of claim 7, further comprising: 
The combination of Hanes and Doar does not explicitly teach requesting, from the user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered; requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account.
However in analogous art, Park provides for requesting, from the user of the first device, login information associated with a user account to be associated with the second device [Park, Col 10, Lines 34-45, The application installed on the computing device asks the user to login to an existing account]; receiving, from the user of the first device, an indication that the user 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Hanes and Doar to comprise requesting, from the user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered; requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account as taught by Park in order to improve interactions of users with the interface of electronic devices.
As to Claim 19 Hanes modified by Doar teaches the system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: 
The combination of Hanes and Doar does not explicitly teach request, from a user, login information associated with a user account to be associated with the second device; receive, from the user, an indication that the user account is not registered; requesting, from the user, 
However in analogous art, Park provides for request, from a user, login information associated with a user account to be associated with the second device [Park, Col 10, Lines 34-45, The application installed on the computing device asks the user to login to an existing account]; receive, from the user, an indication that the user account is not registered [Park, Col 10, Lines 34-35, The application asks the user to create a new account, hence indicating the user account is not registered]; requesting, from the user, authorization to register a new user account to be associated with the second device [Park, Col 10, Lines 34-35 and Lines 52-54, The application asks the user to create a new account AND The application confirms at various steps with the user that the pairing should proceed, hence receiving authorization]; and upon receiving authorization, providing, to the user, registration information for establishing the new user account [Park, Col 10, Lines 41-45, If there were no existing association, the system initiates and implements a pairing relationship between the proxy device and the user].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Hanes and Doar to comprise request, from a user, login information associated with a user account to be associated with the second device; receive, from the user, an indication that the user account is not registered; requesting, from the user, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user, registration information for establishing the new user account.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           

/LESTER G KINCAID/             Supervisory Patent Examiner, Art Unit 2646